MORGAN, J.
In this case respondents seek to recover judgment from appellant in the sum of $437.50 for labor performed and services rendered for her at her instance and request between June 15, 1913, and October 1st of the same year; also $125 claimed by way of statutory penalty by reason of payment not having been made when due and demanded.
This is a companion case to Kerney et ux. v. Hatfield, ante, p. 90, 162 Pac. 1077. The same proceedings were had in both cases, except that in this the record shows the demurrer was overruled and the time for answer was fixed, while in the other it is silent upon that point.
Upon authority of Kerney et ux. v. Hatfield, supra, the order overruling the motion to vacate the default and set aside the judgment in this case is reversed, with direction to
*98the district court to try the issues framed by the complaint and answer.
Costs are-awarded to appellant.
Budge, C. J., and Rice, J., concur.